Judgment insofar as it relates to defendant Van Dyke Taxi and Transfer, Inc., unanimously affirmed, without costs of this appeal to either party; judgment insofar as it relates to defendant New York, Chicago & St. Louis Railroad Company, unanimously reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: A question of fact was presented which should have been submitted to the jury, as to whether the defendant railroad company was negligent. (Appeal from judgment of .Erie Trial Term dismissing the complaint on motions made at the close of plaintiff’s case.) Present—Williams, P. J., Goldman, Halpern, MeClusky and Henry, JJ.